IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SCOTT PHILLIP HENRETTY,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-590

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 29, 2015.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa Joy Ford, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Scott Phillip Henretty appeals his conviction and sentence, arguing that

fundamental error occurred when the trial court failed to renew the offer of counsel
prior to Henretty entering his plea and failed to renew the offer prior to the

imposition of sentence. Pursuant to Florida Rule of Criminal Procedure 3.111(d)(5),

if a waiver of counsel is accepted at any stage of the proceedings, the trial court shall

renew the offer of counsel at each subsequent stage of the proceedings. Both plea

hearings and sentencing are considered critical stages that require the renewal of the

offer of counsel. Beard v. State, 751 So. 2d 61, 62 (Fla. 2d DCA 1999). This failure

constitutes fundamental error under the facts of this case. Monte v. State, 51 So. 3d

1196, 1201 (Fla. 4th DCA 2011); Smith v. State, 41 So. 3d 1081, 1088 (Fla. 2d DCA

2010). We therefore vacate Henretty’s plea and sentence and remand for further

proceedings consistent with this opinion.

      REVERSED and REMANDED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.




                                            2